 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Micol Petty,                                     No. CV-18-00567-PHX-DWL
10                  Plaintiff,                        ORDER
11   v.
12   Circle K Stores Incorporated, et al.,
13                  Defendants.
14
15
16          Defendant Couche-Tard Brands and Financing LLC (“Couche-Tard”) has filed a
17   motion for attorneys’ fees against Plaintiff Micol Petty (“Petty”). (Doc. 47.) The motion
18   is fully briefed and neither party requested oral argument.
19          Under 28 U.S.C. § 1927, a lawyer who “unreasonably and vexatiously” multiplies
20   court proceedings “may be required by the court to satisfy personally the excess costs,
21   expenses, and attorneys’ fees reasonably incurred because of such conduct.” This statute
22   “requires proving that the opposing party acted with ‘subjective bad faith.’” Kohler v.
23   Flava Enters., Inc., 779 F.3d 1016, 1020 (9th Cir. 2015) (citation omitted). Such bad
24   faith may be inferred “when an attorney knowingly or recklessly raises a frivolous
25   argument or argues a meritorious claim for the purpose of harassing an opponent.”
26   Blixseth v. Yellowstone Mountain Club, LLC, 796 F.3d 1004, 1007 (9th Cir. 2015)
27   (citation omitted).1 Moreover, even when the requisite showing of bad faith has been
28
     1
            See generally In re Girardi, 611 F.3d 1027, 1061 (9th Cir. 2010) (“While[] [o]ur
 1   made, the Court may decline, in its discretion, to impose sanctions. Haynes v. City and
 2   Cty. of San Francisco, 688 F.3d 984, 987 (9th Cir. 2012) (“[W]ith § 1927 as with other
 3   sanctions provisions, ‘[d]istrict courts enjoy much discretion in determining whether and
 4   how much sanctions are appropriate.’”) (citation omitted). See also Corley v. Rosewood
 5   Care Ctr., Inc. of Peoria, 388 F.3d 990, 1014 (7th Cir. 2004) (“Section 1927 is
 6   permissive, not mandatory. The court is not obliged to grant sanctions once it has found
 7   unreasonable and vexatious conduct. It may do so in its discretion.”).
 8          The Court will deny Couche-Tard’s motion. As an initial matter, there is no merit
 9   to Couche-Tard’s contention that sanctions are warranted because Petty named it as a
10   defendant in the initial complaint “without substantial justification and without any basis
11   in fact or law.” (Doc. 47 at 4.) Because section 1927 only authorizes sanctions for the
12   improper multiplication of proceedings, it “cannot be applied to an initial pleading.” In
13   re Keegan Mgmt. Co., Sec. Litig., 78 F.3d 431, 435 (9th Cir. 1996). See also id. (“The
14   filing of a complaint may be sanctioned pursuant to Rule 11 or a court’s inherent power,
15   but it may not be sanctioned pursuant to § 1927.”).
16          Couche-Tard also contends that sanctions are warranted based on Petty’s counsel’s
17   “refusal to respond to defense counsel’s repeated requests” and “failure to oppose [the]
18   Motion to Dismiss or seek to amend her complaint.” (Doc. 47 at 4.) Although the Court
19   agrees that Petty’s counsel could and should have been more diligent in cooperating with
20   Couche-Tard’s counsel to resolve the issue without motion practice, see generally Doc.
21   41 at 2 (“Going forward, the Court expects Plaintiff to be more diligent in prosecuting her
22   case, and for all parties to take more seriously their obligations to meet and confer, avoid
23
24   cases have been less than a model of clarity regarding whether a finding of mere
25   recklessness alone may suffice to impose sanction for attorneys’ fees under § 1927, or
     whether there must be a finding of subjective bad faith, what is clear from our case law is
26   that a finding that the attorney recklessly or intentionally misled the court is sufficient to
     impose sanctions under § 1927, and a finding that the attorneys recklessly raised a
27
     frivolous argument which resulted in the multiplication of the proceedings is also
28   sufficient to impose sanctions under § 1927.”) (citations, internal quotation marks, and
     italics omitted).

                                                 -2-
 1   needless motion practice, and ensure the just, speedy, and inexpensive resolution of this
 2   matter.”), the Court finds that Petty’s counsel’s lack of diligence was the result of
 3   carelessness, not subjective bad faith.2 Cf. Garcia v. JPMorgan Chase Bank NA, 2018
 4   WL 1570249, *10 (D. Ariz. Mar. 30, 2018) (denying motion for § 1927 sanctions where
 5   “conduct was objectively unreasonable, but not subjectively egregious enough to justify
 6   sanctions”).
 7         IT IS ORDERED that Couche-Tard’s motion for attorneys’ fees (Doc. 47) is
 8   DENIED.
 9         Dated this 5th day of November, 2018.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     2
28         For essentially the same reasons, the Court also declines to impose sanctions
     pursuant to its inherent authority.

                                               -3-
